DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (10,364,951) in view of Ahn (KR-100926772; see: IDS submitted 3/19/21) and Vogt et al. (2015/0078013).
With respect to claims 1, 9-11, 13, 15, 19, and 20, McMillan teaches a fixture for receiving a lamp, the fixture being releasably mountable in an opening of an accommodating element, the fixture (Figs. 1-3) comprising: a cylindrical mounting element having a lateral wall (vertical wall of item 14), a front side (side of 14 facing 16), and an opposite rear side (side of 14 facing away from 16), wherein the front side has an opening configured to receive the lamp (column 4, lines 5-15), the lateral wall has at a plurality of ribs (30) that project radially outwards and extend tangentially to the cylindrical mounting element (Figs. 1, 3, and 5A), and the lateral wall has a latching element (12) that projects radially outwards (Figs. 1-5B). 

As for claim 1, Ahn also drawn to fixtures for receiving lamps, teaches wherein a cylindrical mounting element (20) further comprises a resilient element (25), wherein the resilient element is configured to provide a tolerance compensation against radial and/or axial displacement when the latching element (other item 25) is engaged, and wherein the resilient element is at the rear side to be operatively related to the inner wall of the accommodating element (ceiling).
As for claim 9, Ahn teaches wherein a latching element (other item 25) is in a portion of a lateral wall (lateral wall of 20) that has no rib (21).
As for claim 10, Ahn teaches wherein the latching element (other item 25) has a bevel (27), wherein the bevel causes the latching element to be deflected, during rotation in an installation direction, until a final installed position is reached in which the latching element engages into a recess of the accommodating element (Figs. 1-3).  
As for claim 11, Ahn teaches wherein the latching element is configured to be unlocked by applying a force onto the latching element in a direction parallel to a central axis of the cylindrical mounting element (Figs. 1-3).  
As for claim 13, Ahn teaches wherein the cylindrical mounting element (20) further comprises an opening (24) on the rear side of the mounting element, the opening being configured to receive a connection element (b2).  
As for claim 15, Ahn teaches wherein the cylindrical mounting element (20) is configured to be installed and/or removed from the opening of the accommodating 
As for claim 19, Ahn teaches wherein the latching element (other item 25) deflects in a rearward direction during a rotational movement so that the latching element slides over a land of the accommodating element and can snaps back into the recess at the end of the rotational movement to counteract an opposite rotational movement (Fig. 1-3).  
As for claim 20, Ahn teaches wherein the latching element is arranged on an outer surface of the lateral wall in a circumferential section which has no rib (Figs. 1-3).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the cylindrical mounting element of Ahn in the fixture for receiving a lamp of McMillan, in order to provide easy installation into a ceiling without tools or screws. 
As for claim 1, Vogt also drawn to fixtures for receiving lamps, teaches wherein a resilient element (30) is at a rear side to be operatively related to an inner wall of the accommodating element (via 21); and wherein a latching element (27) deflects in a rearward direction during a rotational movement so that the latching element slides over a land (45) of an accommodating element (15) and can snap back into a recess of the accommodation element at an end of the rotational movement to counteract an opposite rotational movement (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the resilient element, latching element, and 

As for claim 2, McMillan teaches wherein the plurality of ribs (30) are tangentially spaced from each other (Figs. 1-5B).  
As for claim 3, McMillan teaches wherein the lateral wall has a collar (26) at the front side of the cylindrical mounting element, and wherein the collar protrudes radially beyond an outer surface of the lateral wall (Fig. 3).  
As for claim 4, McMillan teaches wherein the plurality of ribs (30) comprise two ribs that are distributed over a circumferential section of more than 180 degrees (Fig. 1-5B).  
As for claim 5, McMillan teaches wherein the plurality of ribs have a largest dimension extending parallel to a section perpendicular to a central axis of the cylindrical mounting element (Figs. 1-5B).  
As for claim 6, McMillan teaches wherein the plurality of ribs have an identical length (Figs. 1-5B).  
As for claim 7, McMillan teaches the plurality of ribs have a height (Figs. 1-5B), but does not explicitly teach a height between 0.1 and 15 mm measured relative to an outer surface of the lateral wall, but one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions.  Indeed, it has been held In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the ribs’ height in order to facilitate ease of installation by minimizing screw length and screw driving distance requirements while providing enough height to facilitate easy screw purchase. 
As for claim 8, McMillan teaches wherein the plurality of ribs (30) extend to a central axis of the cylindrical mounting element over an angle between 5° and 65° (Figs. 1-5B; any axis that runs through a center similar to item 18 shown in Fig. 4).
As for claim 14, McMillan teaches further comprising a maximum dimension along a central axis of the cylindrical mounting element (Figs. 1-5B), but does not explicitly teach the maximum dimension of not more than 1 inch, but one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the maximum dimension along a central axis of the cylindrical mounting element, in order to provide a light the appropriate size for a desired application.
  	As for claim 16, McMillan and Ahn teach all of the claimed elements, as is discussed above.
As for claim 17, McMillan further teaches wherein the fixture is configured to be releasably mounted in an opening of the accommodating element (Figs. 5A-5B), the accommodating element being selected from a group consisting of an automobile, an aviation craft, a train, a ship, an architecture structure (Abstract; column 1, lines 15-19), an interior lighting device, and an exterior lighting device.  





Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McMillan, Ahn, and Vogt, as is applied to claim 1 above, further in view of Kang et al. (KR-2001038627).
	With respect to claim 18, McMillan, Ahn, and Vogt teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein the latching element is carved out of the rear side (claim 18).
As for claim 18, Kang also drawn to fixtures for receiving lamps, teaches wherein the latching element is carved out of the rear side (compare cover figures 1 at 13 and 13-3).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the latching element of Kang in the fixture of McMillan, KSR teaches it is obvious to combine prior art element according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP 2143 A &B). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McMillan, Ahn, and Vogt, as is applied to claim 1 above, further in view of Haberthur-Heilig (4,514,794).
	With respect to claim 21, McMillan, Ahn, and Vogt teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein the plurality of ribs have a different length (claim 21).
As for claim 21, Haberthur-Heilig also drawn to fixtures for receiving lamps, teaches wherein the plurality of ribs (3 and 4) have a different length (Figs. 3-4).  
. 

Response to Arguments
Applicant’s arguments with respect to claims 1-11, 13-18, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Vogt reference has been added to teach the amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        12/3/2021